Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent (10,328,905) to Tousignant et al.
Regarding independent claim 1, Tousignant et al. discloses a wiper motor (See Abstract) that causes to-and-fro wiping operation on a wiping surface by a wiper blade (108) coupled to a wiper arm (See FIG. 1 and Col. 4 lines 1-15);
a washer pump (See Col. 10 lines 10-25) that feeds washer fluid (104) under pressure to a jetting portion provided to at least one out of the wiper blade (108) or the wiper arm, the washer pump (See Abstract and FIG. 6) causes washer fluid (104) to be jetted from the jetting portion toward the wiping surface on an outward movement direction side of the wiper blade (108) during the to-and-fro wiping operation; 
and a control unit (604) that, in a case in which a predetermined signal has been detected (668), controls the wiper motor (See Abstract) and the washer pump (See Col. 10 lines 10-25) such that the to-and-fro wiping operation is performed, 

Regarding claim 4, Schaeuble discloses that the predetermined signal is a signal (668) generated in at least one case out of a case in which a predetermined switch (520) has been operated (See Col. 10 lines 1-11), or a case in which dirt has been detected by a detection section that detects the dirt on the wiping surface.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication (3006280) to Schaeuble.
Regarding independent claim 1, Schaeuble discloses a wiper motor (5) that causes to-and-fro wiping operation on a wiping surface by a wiper blade (11, 12) coupled to a wiper arm (See FIG. 1);
a washer pump (16) that feeds washer fluid (from nozzles (31, 32)) under pressure to a jetting portion provided to at least one out of the wiper blade (11) or the wiper arm, the washer pump (16) causes washer fluid (from nozzles (31, 32)) to be jetted from the jetting portion toward the wiping surface on an outward movement direction side of the wiper blade (11, 12) during the to-and-fro wiping operation; 
and a control unit (15) that, in a case in which a predetermined signal has been detected (input variable; See claim 3), controls the wiper motor (5) and the washer pump (16) such that the to-and-fro wiping operation is performed, 

Regarding claim 2, Schaeuble discloses that the control unit (15) further controls the wiper motor (5) and the washer pump (16) such that, after performing the to-and-fro wiping operation in which washer fluid is jetted from the jetting portion toward the wiping surface on the outward movement direction side while the return path wiping operation is being performed, jetting of washer fluid is stopped and the to-and-fro wiping operation is performed alone (See paragraph [0026]).
Regarding claim 3, Schaeuble discloses that the control unit (15) further controls the wiper motor (5) and the washer pump (16) such that, in a case in which a predetermined signal (based on  has been detected, the to-and-fro wiping operation starts after starting to jet a predetermined amount of washer fluid toward the outward movement direction side, and such that washer fluid is jetted toward the outward movement direction side while performing the return path wiping operation of the to-and-fro wiping operation (See paragraph [0038]).
Regarding claim 5, Schaeuble discloses in a case in which travel is in progress, the control unit (15) further controls the wiper motor (5) and the washer pump (16) such that a region where washer fluid is jetted on the outward movement direction side is limited to a predetermined region while the return path wiping operation is being performed (See paragraphs [0036]-[0039]).

Regarding claim 7, Schaeuble discloses that the control unit (15) controls the wiper motor (5) and the washer pump (16) such that, in a case in which the predetermined signal is continuously detected for a predetermined duration or longer due to a predetermined switch being continuously operated for a predetermined duration or longer (See paragraphs [0035]-[0038]), the to-and-fro wiping operation is performed, and an operation to jet washer fluid from the jetting portion toward the wiping surface on the outward movement direction side is repeated while performing the return path wiping operation of the to-and-fro wiping operation (See paragraphs [0038]-[0041]).

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723